Action to recover damages for the death of Leonard Isaac Long, alleged to have been caused by the negligence of defendant in failing to provide proper hatch covers for the barge Edmund J. Kennell, chartered by defendant, and, with full knowledge that they did not fit, in directing Long to remove them without warning him of the danger. It is alleged that while standing on the canvas cover over a defective hatch cover, the hatch cover gave Way precipitating Long down the hatch into the. cargo hold, causing his injuries and death. Judgment dismissing the complaint at the close of plaintiff’s ease unanimously affirmed, with costs. No opinion. Present — Martin, P. J., O’Malley, Untermyer, Dore and Cohn, JJ.